Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 1 of 31 PageID 1764




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    ANGELA M. COLLINS,

          Plaintiff,

    v.                                 Case No. 8:19-cv-2145-T-33TGW

    SCHOOL BOARD OF PINELLAS
    COUNTY, FLORIDA,

         Defendant.
    ______________________________/

                                     ORDER

          This matter comes before the Court pursuant to Defendant

    School Board of Pinellas County, Florida’s Motion for Summary

    Judgment (Doc. # 63), filed on October 9, 2020. Pro se

    Plaintiff Angela M. Collins responded on November 16, 2020.

    (Doc. # 67). For the reasons that follow, the Motion is

    granted.

    I.    Background

          A.    Position as Bus Driver and Benefits

          In   May   2005,   the   School    Board   hired   Collins   as   a

    substitute bus driver; four months later, she was promoted to

    regular bus driver. (Doc. # 64 at 45:18-24; Doc. # 64-1 at

    25-26). Collins previously had been employed with the School

    Board in food service and student support services. (Doc. #

    64-1 at 23-24). She resigned her employment in September 2006


                                       1
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 2 of 31 PageID 1765




    and later applied and was hired again as a driver in 2007.

    (Id. at 30-31). Collins was employed in this position until

    her resignation on May 22, 2019. (Doc. # 65-3 at 23). She was

    a 9-month employee, working from August until May. (Doc. #

    64-4 at 1).

           As a bus driver,      Collins   was required to have and

    maintain a Class B license, to drive with care at all times,

    to instruct students in safe riding practices, and to safely

    transport students. (Doc. # 64 at 47:1-19, 50:15-17; Doc. #

    64-1   at   27-29).   Although   it   was   not    listed    in    the   job

    description (Doc. # 67-2 at 33-35), Collins testified it was

    an essential function of the job for a driver to be able to

    look left, right, and behind. (Doc. # 64 at                      49:18-24).

    Attendance at work also was an essential function of the job

    as this was not a position that could be performed at home.

    (Id.   at   49:25-50:8).    Additionally,     it    was     an    essential

    function of the job to be able to reach and grasp objects; to

    have manual dexterity or fine motor skills; to work in an

    area    that   is     somewhat   uncomfortable       due     to     extreme

    temperature, noise levels, or other conditions; to operate a

    vehicle; and to lift and carry objects up to 50 pounds. (Id.

    at 47:20-48:4; Doc. # 64-1 at 27-29).




                                      2
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 3 of 31 PageID 1766




           The School Board has a policy providing twelve weeks of

    unpaid leave when the employee is unable to perform his or

    her    job   functions      due   to    an   employee’s    serious   health

    condition under the FMLA. (Doc. # 64-3 at 5-12). This policy

    requires any accrued paid leave to run concurrently. (Id. at

    8). Additionally, any employee who takes leave for this reason

    must    provide         a   fitness-for-duty         certification    “that

    specifically addresses the staff member’s ability to perform

    the essential functions of his/her job” before returning to

    work. (Id. at 11). During the period of leave under this

    policy, the employee does not accrue leave or any other

    benefits. (Id.).

           The School Board also has an employee benefits policy.

    (Doc. # 64-3 at 1-4). This policy provides that, while an

    employee     is    on   unpaid,      non-FMLA   leave,    the   employee   is

    “required to pay the entire cost of all insurance plans.”

    (Id. at 3).

           The School Board’s leave of absence policy provides that

    it may grant a leave of absence “for a specific period of

    time    with      the   right   to    return    to   employment   upon     the

    expiration of leave.” (Id. at 13). It also has a policy

    providing a paid leave of absence of up to ten days for any

    work-related injury or illness during the year in which the


                                            3
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 4 of 31 PageID 1767




    illness or injury occurred. (Id. at 14). An employee may use

    accrued sick leave when the employee is unable to perform his

    or her job duties. (Id. at 17).

          Collins was a member of the bargaining unit represented

    by SEIU. (Doc. # 64 at 83:17-19, 93:7-10). SEIU and the School

    Board entered into a collective bargaining agreement (CBA)

    that governed Collins’ employment. (Doc. # 64-3 at 20-77).

    This CBA provided that an extended, unpaid leave of absence

    may be granted for health or other reasons, but that leave

    shall not exceed 30 days. (Id. at 45). However, this is not

    a job-protected leave. (Id. at 46). Upon return from leave,

    the employee will be placed in the same position if there is

    a vacancy available. (Id.).

          Collins was granted all of the leave provided under the

    School Board’s policies and the CBA with the union. (Doc. #

    65-3 at 53; Doc. # 64 at 97:19-22, 98:21-23).

          B.    Earlier Accidents and Performance Reviews

          On January 15, 2010, eight years before the accident at

    issue in this case, Collins reported that she experienced a

    work-related     injury    and   made    a   claim   for    workers’

    compensation. (Doc. # 64 at 102:9-12, 103:2-8; Doc. # 64-4 at

    2). As a result of this accident, Collins requested and was

    granted leave from work. (Doc. # 64 at 107:16-22; Doc. # 64-


                                      4
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 5 of 31 PageID 1768




    4 at 10). Ultimately, by March 25, 2010, she was released

    from care at maximum medical improvement with a zero percent

    impairment rating. (Doc. # 64 at 112:8-14; Doc. # 64-4 at

    13).

           The School Board reviews every accident involving a bus

    driver. (Doc. # 64 at 109:5-8). If the driver is found at

    fault or the accident was preventable, then it assesses

    points, which may result in disciplinary action. (Id. at

    109:9-12).

           Although   it   knew   of   Collins’   claim   for   workers’

    compensation benefits, the School Board concluded that she

    was not at fault for this accident in 2010 and she was not

    disciplined. (Doc. # 64 at 109:13-19; Doc. # 64-4 at 11).

    Collins was also not disciplined for any other accidents that

    occurred thereafter. (Doc. # 64-4 at 15).

           On March 15, 2010, two months after she reported her

    first work-related injury, Collins received a mostly positive

    performance evaluation. (Doc. # 64 at 110:18-111:1; Doc. #

    64-4 at 12). Thereafter, she continued to receive positive

    performance evaluations in 2012, 2013, 2014, 2015, 2016,

    2017, and 2018. (Doc. # 64-4 at 19-20, 23-27; Doc. # 64 at

    117:7-118:2, 120:3-122:8). She also received a commendation

    for her performance on March 6, 2014. (Doc. # 64-4 at 21).


                                       5
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 6 of 31 PageID 1769




          During the first week of April 2018, Collins reported to

    a supervisor, Area Manager Felicia Salters, “about harassment

    and bullying at the time clock by supervisor Karen Upchurch

    and co-workers.” (Doc. # 67-6 at 3). “Salters moved the time

    clock a week later.” (Id.).

          C. April 2018 Accident and Subsequent Claim

          On April 19, 2018, Collins was involved in accident where

    a fire truck hit the driver’s side of her bus while she was

    stationary at a red light. (Doc. # 64 at 122:16-19; Doc. #

    64-4 at 45). The following morning, Collins reported the

    accident to her supervisor. (Doc. # 64 at 126:11-127:5).

          After reporting this injury and making the workers’

    compensation claim, Collins was treated by Dr. Johnson, a

    doctor provided by the workers’ compensation carrier, the

    same day that she reported the injury. (Doc. # 64-4 at 29-

    31). He treated her for a neck sprain following a motor

    vehicle   accident    and   found   that   she   had   no   functional

    limitations. (Id.). By May 3, 2018, Dr. Johnson found that

    Collins had reached maximum medical improvement with a zero

    percent impairment rating and no functional limitations. (Id.

    at 35-36).

          Despite having knowledge of Collins’ claim for workers’

    compensation benefits, the School Board concluded that the


                                        6
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 7 of 31 PageID 1770




    accident on April 19th was not preventable and she was not

    disciplined in any way related to this accident. (Id. at 44;

    Doc. # 64 at 136:17-21).

           Around this time, Salters “threatened to send [Collins]

    to the Office of Professional Standards for stealing time a

    week   after   [she]   filed   her       worker’s   compensation   claim”

    because Salters “said no one could work that much overtime in

    two weeks.” (Doc. # 67-6 at 5).

           Later, in August 2018 when the new school year started,

    Collins’s “seniority to bid on a newer bus was taken away”

    and “[a] week later her bus was dead lined.” (Id. at 6). As

    a result, Collins drove “faulty buses and did not have a

    permanent bus from August 2018 through November 16, 2018.”

    (Id.). She “continue[d] to have serious unsafe, hazardous

    mechanical problems with her buses, electrical wiring, lifts

    falling out, [a] bus catching on fire, [and a] serious gas

    leak with students aboard.” (Id. at 7). Despite her complaints

    about the faulty buses, “[n]o investigations, nothing was

    ever done about it.” (Id.).

           D. Multiple Leaves of Absence

           Collins did not seek any leave related to the April 19,

    2018, injury until November 29, 2018. (Doc. # 64 at 145:8-

    146:1; Doc. # 64-4 at 47). On November 29, 2018, she made a


                                         7
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 8 of 31 PageID 1771




    request for an initial leave of absence. (Doc. # 64-4 at 47;

    Doc. # 64 at 144:12-14, 145:13-15). She reported that this

    leave would be a short-term leave of 30 days or less. (Doc.

    # 64-4 at 47). The reason provided for this leave was “sick

    due to injury to neck.” (Id.).

          Her leave request was approved the next day by her

    supervisor and two days later by Human Resources and the

    School Board. (Id.). Her initial leave request was approved

    through December 24, 2018, but it was later extended through

    February 28, 2019. (Id.).

          On November 30, 2018, Collins’ doctor certified that

    that she was unable to work because she could not drive a

    bus. (Doc. # 64-5 at 1-4). Her doctor recommended a leave of

    absence through December 24, 2018, and then Collins would

    attempt to return to work. (Id. at 3). Her doctor also noted

    that she may need a leave of absence of three months in order

    to obtain surgery. (Id.).

          Collins was granted a three month leave of absence, but

    she never attempted to return to work. (Doc. # 64 at 145:24-

    146:1).   Despite   her   request       for   leave   and   her   doctor’s

    certification, she testified in her deposition she could have

    performed the essential functions of the job at the time of

    this leave. (Id. at 146:13-15, 209:15-25). Specifically, when


                                        8
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 9 of 31 PageID 1772




    asked if she was “able to perform the essential functions of

    [her] job” between November 27, 2018, and February 28, 2019,

    Collins responded “Yes.” (Id. at 146:10-15).

           In February 2019, Collins reported to her doctor that

    she had weakness and limited mobility in her left arm and

    that she could not use her arm often. (Doc. # 64-5 at 7-8).

    She testified that this mobility in her left arm did not

    impact her ability to perform her job functions. (Doc. # 64

    at 161:5-11). Yet, she did not return to work. (Id. at 162:25-

    163:6).

           While Collins was on a leave of absence, and after it

    had knowledge of her April 2018 workers’ compensation claim,

    the School Board evaluated her performance on February 14,

    2019, and gave her a positive performance evaluation. (Doc.

    # 64-5 at 9; Doc. # 64 at 163:14-19).

           Dr.    Ramos,    a   doctor       provided   by       the    workers’

    compensation carrier, treated Collins on February 18, 2019.

    (Doc. # 64-5 at 10-12). Dr. Ramos concluded that Collins had

    reached      maximum   medical   improvement    with     a   zero    percent

    impairment rating and no functional limitations. (Id. at 10-

    15).

           After receiving three months of leave and exhausting her

    leave under the FMLA, Collins sought a second leave of absence


                                         9
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 10 of 31 PageID 1773




     on March 5, 2019, in order to continue her leave from work.

     (Id. at 17). In this request, she sought leave from March 1,

     2019, until April 8, 2019. (Id.). This leave request was

     granted the next day. (Id.).

          To support this leave request, Collins provided a note

     from Dr. Wall indicating that she was unable to work as of

     February   26,    2019,   and     that   she   was    to    return    for   a

     reevaluation in 30 days. (Doc. # 64-5 at 16). He informed

     Collins the same day that “she is going to require surgery.”

     (Doc. # 65-1 at 2).

          Collins sought an evaluation with Dr. Bono at BioSpine

     for surgery on March 4, 2019. (Doc. # 64-5 at 18-28). In this

     evaluation, she noted that she was experiencing weakness in

     her left arm, having difficulty walking, and experiencing

     numbness in her extremities. (Id.; Doc. # 65-1 at 9). Dr.

     Bono recommended surgical intervention. (Doc. # 64-5 at 27).

          Despite     the   doctor’s    opinion     that   the    injury   would

     restrict or impair her ability to drive                    a bus,    Collins

     testified that she was able to perform the essential functions

     of the job at this time. (Doc. # 64 at 146:10-22, 162:15-24;

     Doc. # 64-5 at 28).

          Nonetheless, on April 1, 2019, Collins scheduled surgery

     on her neck for April 10, 2019. (Doc. # 64-6 at 1-2; Doc. #


                                         10
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 11 of 31 PageID 1774




     65 at 281:13-15). That same day, Dr. Bono wrote a note where

     he indicated that Collins “will be having a cervical disc

     replacement on 4/10/2019” and asked for her to be excused

     “from work/school from 4/10/2019 to 5/22/2019 and following

     date will be determined at post op appointment.” (Doc. # 64-

     2 at 37).

           On April 3, 2019, Collins made a third request for a

     leave of absence. (Doc. # 64 at 180:17-20; Doc. # 64-6 at 3).

     She requested leave from April 9, 2019, until May 22, 2019,

     which was a continuation of the leave of absence that was to

     expire on April 8, 2019. (Doc. # 64-6 at 3). She explained

     that the reason for the leave of absence was “surgery.” (Id.;

     Doc. # 64 at 181:3-9).

           This request was granted the same day that Collins

     requested it, and the School Board indicated that her position

     would be held until May 22, 2019. (Doc. # 64-6 at 3; Doc. #

     64 at 181:10-12).

           Despite Collins’ representation that she needed this

     leave of absence for surgery, she cancelled the surgery

     scheduled for April 10, 2019. (Doc. # 65-1 at 31). Although

     the   School    Board’s    Human     Resources   Director,    Sherry

     Aemisegger, asserted that Collins had not told HR about the

     cancelled surgery (Doc. # 64-6 at 29), Collins averred in her


                                        11
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 12 of 31 PageID 1775




     affidavit that she told an HR assistant that the surgery was

     cancelled. (Doc. # 67-6 at 17). Collins did not return to

     work even though she testified that she could have performed

     her job functions at that time. (Doc. # 64-6 at 29; Doc. # 64

     at 146:10-22, 162:15-163:6).

          The last time that Collins saw Dr. Bono was on April 1,

     2019, and she did not thereafter reschedule the surgery. (Doc.

     # 64 at 37:11-19; Doc. # 65 at 281:9-21, 317:22-24; Doc. #

     65-1 at 32; Doc. # 64-2 at 27). No other doctor recommended

     surgery for Collins or opined that she needed a leave of

     absence for surgery. (Doc. # 65 at 317:25-318:2).

          Collins again sought treatment from Dr. Ramos beginning

     on April 8, 2019. (Doc. # 64-6 at 5-7). Dr. Ramos treated her

     for a cervical strain, but he opined that it was undetermined

     whether this strain was work-related. (Id.). He concluded

     that she had no functional limitations. (Id.). While Dr. Ramos

     recorded that Collins “has significant difficulties with the

     physical requirements of her job” and she has a limited range

     of motion, Collins testified in her deposition that she could

     have performed her job duties at this time. (Id. at 8-11;

     Doc. # 64 at 146:10-22, 162:15-24, 209:15-25).

          By April 29, 2019, Dr. Ramos concluded that no further

     clinical   services    were   needed,   Collins   reached   maximum


                                      12
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 13 of 31 PageID 1776




     medical improvement with a zero percent impairment rating and

     no functional limitations, and that it was undetermined as to

     whether her injury was work-related. (Doc. # 64-6 at 23-24).

     She was discharged from care. (Id. at 26-28).

           Yet, according to Collins, she has “a Cervical Herniated

     Disc in her neck and needs surgery to correct.” (Doc. # 64-2

     at 13). Still, she failed to identify in her answers to

     interrogatories a major life activity that is substantially

     limited by her condition, merely stating that the herniated

     disc “makes it hard to do manual labor” and “substantially

     limit[s] [her] performing a major life activity as compared

     to most people in the general population.” (Id. at 14). At

     most, in her amended answers to the School Board’s requests

     for production, Collins stated: “Neck pain, limited mobility

     makes it hard to do manual labor compared to most people in

     the    general    population.     Pain,     in    neck,      thinking,

     concentration, sleep, scientific evidence (MRI) Cervical disc

     herniation.” (Doc. # 67-4 at 60).

           Collins contends that, on April 29, 2019, she did not

     have use of her neck, shoulder, arm, and hand and also had

     limited   mobility    and   function.     (Doc.   #   65-3   at   13).

     Nonetheless, she testified in her deposition that, at this




                                      13
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 14 of 31 PageID 1777




     time, she was able to perform her job functions. (Doc. # 64

     at 146:10-22, 162:15-24).

          E. Plaintiff’s Fourth Request for a Leave of Absence

          On May 14, 2019, Collins made a fourth request for a

     leave of absence. (Doc. # 64-6 at 29; Doc. # 64 at 190:8-10).

     In this request, she requested a five-day leave of absence,

     from May 23, 2019, to May 28, 2019. (Doc. # 64-6 at 29).

          On May 14, 2019, Collins informed the School Board, for

     the first time, that her surgery did not occur on April 10,

     2019. (Id.). HR Director Aemisegger explained that Collins’

     third request for a leave of absence was granted based on Dr.

     Bono’s opinion that she would need to be excused from work

     due to the surgery and that she should have informed the

     School Board if the reason for leave no longer existed. (Id.).

          With respect to Collins’ fourth request for a leave of

     absence, the School Board denied this request, explaining

     that she had “exhausted any further leaves” of absence. (Id.).

     However, it gave Collins two choices: (1) return to work on

     May 23, 2019, with a doctor’s note indicating that she was

     fit for duty or (2) resign her position and reapply when she

     is able to return to work. (Id.).

          Collins contends that she needed this five-day leave of

     absence to have surgery. (Doc. # 65 at 350:8-16). However, at


                                      14
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 15 of 31 PageID 1778




     the time she requested this fourth leave of absence, she did

     not have surgery scheduled. (Id. at 241:5-7; Doc. # 64 at

     37:11-19). She admits that she was not going to have surgery

     during the five-day leave of absence. (Doc. # 64 at 78:1-6).

     Instead, she contends that she wanted the leave to take her

     to the end of the school year and then she could have the

     surgery “over the summer.” (Doc. # 65 at 240:14-17, 350:11-

     12). Collins admits that this surgery was never scheduled

     “over the summer.” (Id. at 241:5-7; Doc. # 64-2 at 27).

            Collins would not have returned to work on May 29, 2019,

     even if this leave had been granted, because that was the

     last day of school. (Doc. # 64 at 191:6-11). She intended to

     come back to work in “August, the new school year.” (Id.).

            F. Plaintiff’s Resignation

            Despite the fact that Collins contends she could have

     performed her job functions as of May 23, 2019, she did not

     return to work. (Doc. # 64 at 162:15-24, 209:15-25; Doc. # 65

     at 332:9-12). While Collins never went to a doctor to obtain

     a fitness-for-duty note, Dr. Ramos had certified on April 29,

     2019, that she had no functional limitations and could have

     returned to work. (Doc. # 65 at 392:1-3; Doc. # 64-6 at 23-

     24).




                                      15
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 16 of 31 PageID 1779




          On May 22, 2019, Collins resigned her employment and has

     not applied for any vacancy since her resignation. (Doc. #

     65-3 at 23; Doc. # 65 at 470:20-471:4). The School Board

     informed Collins that her health insurance benefits would

     continue through May 31, 2019. (Doc. # 64-2 at 4). She,

     however, did not have the surgery during this period of time.

     (Doc. # 64 at 37:11-16; Doc. # 65 at 241:5-7). In addition,

     after her resignation, she elected to continue her health

     benefits through COBRA coverage. (Doc. # 64-6 at 37).

          Collins     certified     to   the   Department   of    Economic

     Opportunity that she was able and available for work from May

     26, 2019, through June 1, 2019, which included part of the

     five-day leave of absence sought from Defendant. (Id. at 32).

          On   July   18,   2019,    Collins    was   evaluated   by   Dr.

     Christopher Lee, another doctor provided by the workers’

     compensation carrier. (Id. at 38-39). Dr. Lee opined that

     Collins’ injury was not work-related and she achieved maximum

     medical improvement with a zero percent impairment rating and

     no functional limitations. (Id.). Dr. Lee opined that no

     further clinical services were needed, and her work status

     was full duty. (Id. at 38-39, 45).

          On September 13, 2019, Collins created an account with

     the Social Security Administration and applied for disability


                                         16
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 17 of 31 PageID 1780




     benefits related to her neck injury. (Doc. # 65-3 at 1-2;

     Doc.    #   65    at    334:18-22,     335:6-7,    335:25-336:5,    337:1-9,

     346:4-6). As part of her application, the Social Security

     Administration sought records from the medical providers who

     treated Collins related to her neck injury. (Doc. # 65-3 at

     3-6). Collins refused to provide any explanation for her

     request for social security disability benefits during her

     deposition. (Doc. # 65 at 335:18-22, 336:9-24).

            According        to   Collins,   some   of    her   co-workers      were

     permitted to stay on medical leave longer than she was. (Doc.

     # 67-6 at 24-26). For example, bus driver Stephanie Hayes

     also had a cervical disc injury and had the same cervical

     disc replacement surgery Collins maintains she needed. (Id.

     at 24). Hayes was out “on unpaid medical leave” with “no

     accrued sick leave” from January 2018 through July 5, 2018,

     at which point she returned to work with the School Board.

     (Id.). She worked for the School Board until her retirement

     in 2020. (Id.).

            Collins initiated this action against the School Board

     on     August     27,    2019,   asserting        claims   for   failure    to

     accommodate under the Americans with Disabilities Act (ADA)

     (Count      I),        failure    to     accommodate       and    disability

     discrimination under the Florida Civil Rights Act (FCRA)


                                             17
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 18 of 31 PageID 1781




     (Count   II),   and   worker’s   compensation    interference    and

     retaliation under Florida Statute § 440.205 (Count III).

     (Doc. # 1). The School Board filed its answer on October 22,

     2019. (Doc. # 14). The case then proceeded through discovery.

           The School Board moved for summary judgment on October

     9, 2020. (Doc. # 63). Collins has responded (Doc. # 67), and

     the Motion is ripe for review.

     II.   Legal Standard

           Summary judgment is appropriate “if the movant shows

     that there is no genuine dispute as to any material fact and

     the movant is entitled to judgment as a matter of law.”         Fed.

     R. Civ. P. 56(a). A factual dispute alone is not enough to

     defeat a properly pled motion for summary judgment; only the

     existence of a genuine issue of material fact will preclude

     a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

     477 U.S. 242, 247-48 (1986).

           An issue is genuine if the evidence is such that a

     reasonable jury could return a verdict for the non-moving

     party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

     (11th Cir. 1996)(citing Hairston v. Gainesville Sun Publ’g

     Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

     it may affect the outcome of the suit under the governing

     law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.


                                      18
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 19 of 31 PageID 1782




     1997). The moving party bears the initial burden of showing

     the court, by reference to materials on file, that there are

     no genuine issues of material fact that should be decided at

     trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

     (11th Cir. 2004)(citing Celotex Corp. v. Catrett, 477 U.S.

     317, 323 (1986)). “When a moving party has discharged its

     burden,   the   non-moving   party    must    then   ‘go   beyond   the

     pleadings,’ and by its own affidavits, or by ‘depositions,

     answers   to    interrogatories,      and    admissions    on   file,’

     designate specific facts showing that there is a genuine issue

     for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

     593-94 (11th Cir. 1995)(quoting Celotex, 477 U.S. at 324).

          If there is a conflict between the parties’ allegations

     or evidence, the non-moving party’s evidence is presumed to

     be true and all reasonable inferences must be drawn in the

     non-moving party’s favor. Shotz v. City of Plantation, 344

     F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

     evaluating the evidence could draw more than one inference

     from the facts, and if that inference introduces a genuine

     issue of material fact, the court should not grant summary

     judgment. Samples ex rel. Samples v. City of Atlanta, 846

     F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

     response consists of nothing “more than a repetition of his


                                      19
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 20 of 31 PageID 1783




     conclusional    allegations,”    summary   judgment    is    not   only

     proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

     (11th Cir. 1981).

     III. Analysis

          A. Failure to Accommodate and Disability Discrimination

          In her complaint, Collins asserts claims for failure to

     accommodate under the ADA (Count I) and failure to accommodate

     and disability discrimination under the FCRA (Count II).

     (Doc. # 1 at 5-8). “Given the parallel structure of the

     statutes,    this    Court      analyzes   state-law        disability

     discrimination claims under the FCRA using the same framework

     as it does for claims made under the federal” ADA. D’Onofrio

     v. Costco Wholesale Corp., 964 F.3d 1014, 1021 (11th Cir.

     2020).

          In order to succeed on a discrimination claim, Collins

     must show that: “(1) [s]he is disabled; (2) [s]he was a

     qualified individual at the relevant time, meaning [s]he

     could perform the essential functions of the job in question

     with or without reasonable accommodations; and (3) [s]he was

     discriminated against [] because of [her] disability.” Scott

     v. Shoe Show, Inc., 38 F. Supp. 3d 1343, 1359 (N.D. Ga.

     2014)(citation omitted). To prove a failure to accommodate,

     Collins must show that “(1) she was a qualified individual


                                       20
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 21 of 31 PageID 1784




     with a disability; (2) she made a specific request for a

     reasonable accommodation; and (3) her employer, [the School

     Board], failed to provide a reasonable accommodation, or

     engage in the requisite interactive process in order to

     identify a reasonable accommodation.” D’Onofrio, 964 F.3d at

     1021.

            “The    term   ‘disability’      means,    with     respect    to    an

     individual     —   (A)   a   physical    or    mental    impairment    that

     substantially limits one or more major life activities of

     such individual; (B) a record of such an impairment; or (C)

     being regarded as having such an impairment.” 42 U.S.C. §

     12102(1).      “[C]ourts     are   instructed       that     ‘[t]he        term

     “substantially limits” shall be construed broadly in favor of

     expansive coverage, to the maximum extent permitted by the

     terms of the ADA.’” Vaughan v. World Changers Church Int’l,

     Inc., No. 1:13-CV-0746-AT, 2014 WL 4978439, at *8–9 (N.D. Ga.

     Sept. 16, 2014)(quoting 29 C.F.R. § 1630.2(j)(1)(i)). “Under

     this    more   lenient     standard,    courts    consider     whether      an

     impairment ‘substantially limits the ability of an individual

     to perform a major life activity as compared to most people

     in   the   general    population.’”      Id.     (quoting    29   C.F.R.     §

     1630.2(j)(ii)). Nevertheless, Collins bears the burden of

     establishing that her impairment substantially limited a


                                        21
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 22 of 31 PageID 1785




     major life activity. See Hunter v. U.S. Postal Serv., 535 F.

     App’x 869, 872 (11th Cir. 2013)(“Hunter bears the burden of

     “offering evidence that the extent of the limitation” caused

     by the impairment is substantial.” (citation omitted)).

           Collins’s claims fail because she is not disabled. In

     her sworn answers to interrogatories, Collins stated that she

     has “a Cervical Herniated Disc in her neck and needs surgery

     to correct.” (Doc. # 64-2 at 13). Yet, in these same answers

     to interrogatories, she failed to identify a major life

     activity    that    is   substantially     limited   by    her   condition

     besides stating that the herniated disc “makes it hard to do

     manual labor” and “substantially limit[s] [her] performing a

     major life activity as compared to most people in the general

     population.” (Id. at 14).

           Reading      her   amended    answers   to   the    School   Board’s

     requests for production liberally, Collins has asserted that

     her neck injury limited the major life activities of “manual

     labor,” “thinking, concentration, [and] sleep.” (Doc. # 67-4

     at   60).   However,     these     vague   assertions     of   substantial

     impairments are insufficient. See Hunter, 535 F. App’x at

     872–73 (“She contends, with no evidentiary support, that she

     has substantial impairments in sleeping, manual tasks, and

     her general quality of life, including her ability to garden


                                          22
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 23 of 31 PageID 1786




     and care for her grandchildren. These amorphous, unsupported

     assertions, however, are exactly the kind we have dismissed

     as insufficient in similar cases.”).

          Furthermore, she also stated that she “can perform all

     the essential functions of a school bus driver” “without a[n]

     accommodation,” (Doc. # 64-2 at 15-16), which she reaffirmed

     in her deposition testimony. (Doc. # 64 at 146:10-15, 161:5-

     13, 162:15-24). Finally, Dr. Ramos concluded by April 29,

     2019 — before Collins’ fourth request for a leave of absence

     on May 14, 2019 — that Collins had no functional limitations,

     had a zero percent impairment rating, required no further

     clinical services, and was discharged from care. (Doc. # 64-

     6 at 23-28). Given this, there is no genuine issue of material

     fact regarding whether Collins is disabled. See Brewer v.

     Sears, Roebuck & Co., 315 F. Supp. 2d 295, 298 (W.D.N.Y.

     2004)(“Plaintiff has failed to establish the first element

     that he is disabled within the meaning of the ADA. . . .

     Although he had a herniated disk in his back, the evidence

     showed that it had healed and that his doctor cleared him to

     return to work without any restrictions.”).

          Even    if   Collins    were     disabled,   her   failure   to

     accommodate claim would still fail. “[T]here are limits to

     the accommodations an employer must provide. The key is


                                      23
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 24 of 31 PageID 1787




     ‘reasonability,’        meaning    an    employer      is   not   required     to

     accommodate an employee in any manner that the employee

     desires     —    or    even   provide         that    employee’s       preferred

     accommodation.”        D’Onofrio,       964    F.3d    at   1022.      “[I]f   an

     employee does not require an accommodation to perform her

     essential       job   functions,    then      the    employer     is   under   no

     obligation to make an accommodation, even if the employee

     requests an accommodation that is reasonable and could be

     easily provided.” Id. “[E]ven if an employer has voluntarily

     provided accommodations to the employee historically, that

     employer is not obligated to continue providing them and can

     discontinue such when they exceed what is legally required

     under the ADA.” Id.

          Here, Collins admitted that she could perform all the

     essential functions of her job without an accommodation.

     (Doc. # 64-2 at 16). And, even if Collins did require an

     accommodation, her request for an additional five-day leave

     of absence was not reasonable. The School Board had already

     provided Collins months of leave, including granting her

     third leave request based on her scheduled surgery in April

     2019. After cancelling the surgery, Collins requested yet

     another leave of absence in order to have the surgery; yet,

     Collins did not have the surgery rescheduled during that five-


                                             24
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 25 of 31 PageID 1788




     day period or for any time after that period. (Doc. # 64 at

     37:11-19; Doc. # 65 at 281:9-21, 317:22-24; Doc. # 65-1 at

     32;   Doc.   #   64-2   at   27).     Without   having    the   surgery

     rescheduled, Collins’s request for yet another medical leave

     of absence based on the need for surgery was unreasonable as

     a matter of law.

           Finally, even if she were disabled, Collins’s disparate

     treatment disability discrimination claim would still fail

     because she did not suffer an adverse employment action. Here,

     because Collins resigned (Doc. # 65-3 at 23), the potential

     adverse   employment    action   is      constructive    discharge.   “A

     constructive discharge occurs when a discriminatory employer

     imposes working conditions that are ‘so intolerable that a

     reasonable person in [the employee’s] position would have

     been compelled to resign.’” Fitz v. Pugmire Lincoln-Mercury,

     Inc., 348 F.3d 974, 977 (11th Cir. 2003)(citation omitted).

     This is a high standard and “[o]ne’s working environment does

     not become objectively intolerable simply because it becomes

     less attractive.” Hipp v. Liberty Nat’l Life Ins. Co., 252

     F.3d 1208, 1231-1235 (11th Cir. 2001).

           “Establishing a constructive discharge claim is a more

     onerous task than establishing a hostile work environment

     claim.” Bryant, 575 F.3d at 1298. Thus, necessarily, the


                                         25
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 26 of 31 PageID 1789




     conduct complained of must be “extreme [enough] to amount to

     a change in the terms and conditions of employment.” Faragher

     v. City of Boca Raton, 524 U.S. 775, 788 (1998). “‘[S]imple

     teasing,’ offhand comments, and isolated incidents (unless

     extremely serious) will not amount to discriminatory changes

     in the ‘terms and conditions of employment.’” Id. (citation

     omitted). Constructive discharge cannot be established by the

     “the ordinary tribulations of the workplace, such as the

     sporadic use of abusive language.” Id. (citation omitted).

            The Court agrees with the School Board that the actions

     of   which   Collins     complains    fall   short   of   establishing

     constructive discharge. (Doc. # 63 at 20-22). At the time of

     her resignation in May 2019, Collins had been on a continuous

     leave of absence since November 27, 2019, and thus had not

     been    subjected   to    any   objectively      intolerable   working

     conditions for around six months. While Collins outlines

     certain   unpleasant     interactions     with   supervisors   in   her

     affidavit and unpleasant working conditions in the form of

     “faulty buses” (Doc. # 67-6 at 3-11), these conditions were

     not objectively intolerable and almost entirely preceded her

     leave that began in November 2019. Additionally, the School

     Board gave her the option to come back to work at the end of

     her leave of absence. See Coppinger v. Wal-Mart Stores, Inc.,


                                          26
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 27 of 31 PageID 1790




     No. 3:07CV458/MCR/MD, 2009 WL 3163211, at *10 (N.D. Fla. Sept.

     30, 2009)(“[I]t would defy common sense to conclude that an

     employer who invites an employee back to work and encourages

     him to apply for a position higher than his current job is

     deliberately acting to make the employee’s work conditions

     intolerable.”). These facts are insufficient to establish a

     constructive discharge.

            Nor   has      Collins      identified     a     similarly      situated

     individual     without        a    disability     who    was    treated       more

     favorably. Collins has only identified co-workers who were

     also   granted     medical        leave    to   have    surgeries,      but   who

     continued their employment with the School Board. (Doc. # 67-

     4 at 56-57).

            Therefore, summary judgment is granted in favor of the

     School Board on Counts I and II.

            B. Worker’s Compensation Retaliation

            In Count III of the complaint, Collins asserts a claim

     for worker’s compensation retaliation under Florida Statute

     § 440. 205. (Doc. # 1 at 8). Section 440. 205 provides that:

     “No    employer       shall       discharge,    threaten       to     discharge,

     intimidate,      or    coerce       any   employee      by   reason    of     such

     employee’s valid claim for compensation or attempt to claim




                                               27
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 28 of 31 PageID 1791




     compensation under the Workers’ Compensation Law.” Fla. Stat.

     § 440.205.

          “A [Section] 440.205 claim has the same elements as

     employment retaliation claims under federal law: (1) the

     employee engaged in statutorily protected activity, (2) was

     subjected to an adverse employment action, and (3) there was

     a causal relationship between the protected activity and the

     adverse employment action.” Juback v. Michaels Stores, Inc.,

     143 F. Supp. 3d 1195, 1203 (M.D. Fla. 2015). “Such claims are

     subject to the burden-shifting framework set out in McDonnell

     Douglas Corporation v. Green, 411 U.S. 792 [] (1973), under

     which the plaintiff must come forward with a prima facie

     case.”    Id.    “The burden then shifts to the defendant to

     articulate       a    non-discriminatory       reason   for   the   adverse

     action,    and       if   that   burden   is   met,   the   plaintiff   must

     demonstrate that the defendant’s reason was pretextual.” Id.

          This claim fails for multiple reasons. First, Collins

     has not shown that she was subjected to a materially adverse

     employment action. The only adverse action Collins identifies

     in her response is the School Board’s denial of her final

     request to extend her leave of absence by five days, after

     she had already been on leave for nearly six months. (Doc. #

     67 at 18). In denying the request, the School Board gave


                                           28
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 29 of 31 PageID 1792




     Collins the option to return to work, but Collins resigned

     instead. No reasonable jury could find that the School Board’s

     action in denying another extension of Collins’s leave was

     the type that could dissuade a reasonable worker from making

     a workers’ compensation claim in the first place. See Juback,

     143 F. Supp. 3d at 1206 (“To demonstrate that a challenged

     employment action was ‘materially adverse,’ a plaintiff must

     show ‘it well might have dissuaded a reasonable worker from

     [engaging in protected activity].’” (citation omitted)).

          Second, Collins has not shown causation. She made her

     request for worker’s compensation in April 2018 and went out

     on medical leave in November 2018, but did not resign until

     May 2019 when her leave was over. See Billups v. Emerald Coast

     Utils. Auth., 714 F. App’x 929, 937 (11th Cir. 2017)(“[T]he

     temporal      proximity   between   Billups     worker’s       compensation

     claim   and    his   termination    —    over   six   months    —   was   not

     sufficiently close to establish a causal connection.”); see

     also Pericich v. Climatrol, Inc., 523 So. 2d 684, 686 (Fla.

     3d DCA 1988)(stating there was no evidence of retaliation

     where the defendant “continued to employ [plaintiff] for over

     a year after he filed his compensation claim” and terminated

     him only “when it became apparent [he] would be physically

     unable to resume his former position”). The “faulty buses”


                                         29
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 30 of 31 PageID 1793




     Collins had to drive before she went out on medical leave and

     her unpleasant interactions with Salters in April 2018 are

     not sufficient to show causation, given Collins was granted

     nearly six months of medical leave for her injury after those

     events.

          Even if Collins had established a prima facie case of

     retaliation, the School Board has produced a legitimate non-

     retaliatory reason for its actions — specifically, Collins’s

     “failure to return to work.” (Doc. # 63 at 23). And Collins

     has not presented sufficient evidence to establish a genuine

     issue   of   material    fact   regarding   pretext.   Although    some

     fellow employees who also filed worker’s compensation claims

     were allowed to stay out on leave longer than Collins (Doc.

     # 67-6 at 24-26), this does not support that Collins was

     retaliated against for filing a worker’s compensation claim.

     Furthermore, Collins was not disciplined for the accident

     that led to her worker’s compensation claim and was granted

     three requests for leave. (Doc. # 64-4 at 44; Doc. # 64 at

     136:17-21).

          There is no genuine issue of material fact regarding

     Collins’s     worker’s    compensation      retaliation   claim,   and

     summary judgment is granted in favor of the School Board on

     Count III.


                                        30
Case 8:19-cv-02145-VMC-TGW Document 68 Filed 11/19/20 Page 31 of 31 PageID 1794




           Accordingly, it is now

           ORDERED, ADJUDGED, and DECREED:

     (1)   Defendant School Board of Pinellas County, Florida’s

           Motion for Summary Judgment (Doc. # 63) is GRANTED.

     (2)   The Clerk is directed to enter judgment in favor of

           Defendant School Board of Pinellas County, Florida and

           against pro se Plaintiff Angela M. Collins on all counts

           of the complaint.

     (3)   Thereafter,   the   Clerk   is   directed   to   terminate   all

           pending deadlines and CLOSE the case.

           DONE and ORDERED in Chambers in Tampa, Florida, this

     19th day of November, 2020.




                                       31
